            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

MARCUS D. WOODSON,                      )
                                        )
             Plaintiff,                 )
                                        )
                                        )       No. CIV-20-256-R
v.                                      )
                                        )
TOMMY SHARP, Warden,                    )
                                        )
             Defendant.                 )

                      REPORT AND RECOMMENDATION

      Before the Court is Petitioner’s Application for Leave to Proceed In Forma

Pauperis. Doc. No. 6. Having reviewed said Application, the undersigned finds

Petitioner has sufficient financial resources to pay the $5.00 filing fee. Doc. No. 6

at 4, 7, 8. Because he does not qualify for authorization to proceed without

prepayment of the filing fee, Petitioner’s Application should be denied, and he

should be required to pay the full filing fee for this action to proceed.



                               RECOMMENDATION

      Based on the foregoing findings, it is recommended the Application for

Leave to Proceed In Forma Pauperis (Doc. No. 6) be DENIED and the action be

dismissed without prejudice unless Petitioner pays the full filing fee to the Clerk of

the Court by April 20th , 2020. Petitioner is advised of his right to file an objection


                                            1
to this Report and Recommendation with the Clerk of this Court by April 20th ,

2020, in accordance with 28 U.S.C. § 636 and LCvR 72.1. The failure to timely

object to this Report and Recommendation would waive appellate review of the

recommended ruling. Moore v. United States, 950 F.2d 656 (10th Cir. 1991); cf.,

Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (“Issues raised for the first

time in objections to the magistrate judge’s recommendation are deemed waived.”).

      This Report and Recommendation disposes of all issues referred to the

undersigned Magistrate Judge in the captioned matter.

      ENTERED this 31st        day of March, 2020.




                                         2
